Appeal from a judgment of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered January 9, 2004. The judgment, after a nonjury trial, awarded plaintiff the amount of $39,668.03 in an action for breach of contract.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In affirming the judgment, we note only that the typographical error in the decision concerning the date from which plaintiff is entitled to interest should be disregarded (see generally CPLR 2001). The judgment recites the correct date from which interest shall run. Present — Hurlbutt, J.P, Kehoe, Gorski, Pine and Hayes, JJ.